DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the amendment filed on 22 August 2022.
	This office action is made Final.
	Claims 58, 59, 62, 63, 65, 66, 71-77, 79,and 82-86 were amended.
	All rejections as disclosed in the previous office action have been withdrawn as necessitated by the amendment.
	Claims 58-59, 61-87 are pending. Claims 58, 77, and 86 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-59, 61-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 58 disclose the limitations/subject matter “generate a message or command depending on the determined location of the first activating object relative to the location of the -2-Application No.: 16/834,968 Attorney Docket No.: 11968.0008-02000activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode,  wherein and the generated message or command is of a second type when the second activating object performs a movement associated with the second mode, wherein the generated message or command is associated with the detection of the circular motion of the second activating object”. Applicant states in the Remarks that the claim amendments are fully supported in the originally-filed specification. The Examiner is unable to find supports for the claimed subject matter recited in the claim limitations above. The Examiner is unable to find support stating that the generated message/command is generated by a first activating object performing a movement or a second activating object performing a movement and then the generated message/command is only associated a movement (e.g. circular motion) with the second activating object. The Applicant’s specification is completely silent on this subject matter. Therefore, the Examiner is unable to find any support within the disclosure in regards of the limitations. Therefore, since this language is not described in the specification for the instant application, the examiner is forced to make a broad interpretation for this language as explained. Furthermore, Applicant has not pointed out where the new (or amended) claims are supported within the specification. Thus, since support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported, a prima facie case has been established. See MPEP 2163.04.
Claim 77 and 86 recite similar subject matter as in Claim 58 and is rejected under similar rationale.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-59, 61-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 comprises the added language/limitation “wherein the generated message or command is associated with the detection of the circular motion of the second activating object” Prior to this limitation, the claim states “generate a message or command depending on the determined location of the first activating object relative to the location of the  activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode,  wherein and the generated message or command is of a second type when the second activating object performs a movement associated with the second mode” In other words, the language states a message/command generated can be a first type when a first activating object performs a movement or can be a second type when a second activating object performs a movement. Thus, the generated message/command is generated by a first activating object or a second activating object. However, the adding of the language “the generated message or command is associated with the detection of the circular motion of the second activating object” now states the generated message/command is only associated a movement (e.g. circular motion) with the second activating object. This added claim language contradicts with the previous limitation. It is unclear if the generated message/command is supposed to be associated with the movement of the first or second activating object OR only to be associated with the movement of the second activating object. Therefore, the claim(s) is/are vague and indefinite.
Claim 77 and 86 recite similar subject matter as in Claim 58 and is rejected under similar rationale.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 58-59, 61-62, 66-68, 70-74, 77-84, and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2011/0187709 A1) in further view of Lyons et al (US 6,283,860 B1). Tang, 20090249258, is cited as evidence regarding circles have clockwise or counter clockwise motions
As per independent Claim 58, Lee discloses a touch-free recognition system, comprising: at least one processor (fig. 1) configured to: 
display a virtual image that includes at least one activatable object, the activatable object having at least two modes (figs. 2-4), wherein a first mode is associated with a first mode of activating the activatable object by a first activating object, and wherein the first mode of activating the activatable object is associated with a clockwise or counter-clockwise motion of the first activating object; and wherein a second mode is associated with a second mode of activating the activatable object by an activating object (FIG 4 and 0030 discloses an interactive image that can be rotated touch-free by rotating the device in a counter clockwise motion (right direction)(0031, 0033) ( first activating object). When the user rotates the image to a first side via first direction (S420), an action occurs in a displayed phone number of a mobile device is called upon (see connecting in 420). The operation occurs using a first activating object to perform the rotating such as the rotating the device counter clockwise motion (right direction) (0031, 0033) Thus, wherein a first mode is associated with a first mode of activating the activatable object wherein the first mode of activating the activatable object is associated with a clockwise or counter-clockwise motion of the first activating object. When the user rotates the image to a second side via a second direction (S440), a text message is transmitted.  The operation occurs using an activating object to perform the rotating such as the tilting the device (0031, 0033) Furthermore, the input could be a touch, swipe, or, drag. (0039) 0007 discloses that a pen or finger provides the input.  Thus, wherein a second mode is associated with a second mode of activating the activatable object by an activating object.)
determine a location of at least one the first or second activating object relative to a location of the activatable object(para. 0031-0033, 0039, 0043; figs. 2-4).  Lee teaches a 3D cube having multiple rotatable sides of an image displayed on the display screen (par. 0030).  Lee teaches detecting a user’s gestures(0007,0039)) and causing different information to be displayed on a new face/side of the 3D cube in response to user’s input (par. 0031-0033). The activating object  (0031-0033) is used to select a new face by rotating the cube as shown in FIG 4. Based on the rotating direction performed by Lee’s activating object, a new face is retrieved. This is a form of determining a location of the activating object relative to a location of the activatable object)
detect a motion of the second activating object to activate the second mode, wherein the second activating object comprises a finger, portion of a finger, or a fingertip (0033, 0043: detects a motion that an input by a user to rotate the cube in the left/right direction. The input could be a touch, swipe, or, drag. (0039) 0007 discloses that a pen or finger provides the input.) 
generate a message or command depending on the determined location of the first activating object relative to the location of the -2-Application No.: 16/834,968 Attorney Docket No.: 11968.0008-02000activatable object, wherein the generated message or command is of a first type when the activating object performs a movement associated with the first mode,  wherein and the generated message or command is of a second type when the second activating object performs a movement associated with the second mode (FIG 4, 0030, 0043: discloses an interactive image that can be rotated touch-free (0031, 0033)  (first activating object) . 0043; FIG 4 discloses receiving a message (410) from another terminal which is displayed as an image on a face of the 3D cube. When the user rotates the image to a first side via first direction(S420), an action occurs in a displayed phone number of a mobile device is called upon (see connecting in 420)(i.e. the user calls the other terminal associated the received/displayed number). The operation occurs using a first activating object to perform the rotating such as rotating the device (0031, 0033)  By issuing a rotation in the direction as shown in step s420, the cube is rotated to display a new face resulting in a new location being determined/obtained. This rotation causes a command to execute of calling another terminal associated with the number displayed on the newly displayed face as in FIG 4, s420. Thus, a first type when the first activating object performs a movement associated with the first mode depended on the determined location of the first activating object relative to the location of the activatable object. When the user rotates the image to a second side via a second direction (S440), a text message is transmitted.  The operation occurs using an activating object to perform the rotating such as tilting the device (0031, 0033) Furthermore, the input could be a touch, swipe, or, drag. (0039) 0007 discloses that a pen or finger provides the input. By issuing a rotation in the direction as shown in step s440, the cube is rotated to display a new face resulting in a new location being determined/obtained. This rotation causes a command to execute of transmitting a (reply) text message to the another terminal that sent the original message (410). Thus, a second type when the second activating object performs a movement associated with the second mode depended on the determined location of the second activating object relative to the location of the activatable object
However, Lee fails to disclose detect a circular motion of the second activating object to activate the second mode in a field of view of a camera, wherein the second activating object comprises a finger, a portion of a finger, or a fingertip; wherein the generated message or command is associated with the detection of the circular motion of the second activating object. However, Lyons discloses a computing system for displaying on a screen a set of options that are selectable by a user standing in front of the screen performing a motion/pointing at a desired option and a camera of the system taking images of the user while performing a motion/pointing.  The camera records the user performing, using their finger, a circle (circular motion) around the desired option in order to select it/activate it. The camera/system analyzes the circle made by the finger and its location and determining that the user was circle was around a desired option resulting an action being performed associated with that option.   (col. 1, line 66-col. 2, line 18; col. 4, line 45 - col. 5, line 1-26).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged, also this method is convenient for users who need to move and be away from the display screen while talking to other people while interacting with displayed objects.

As per dependent claim 59, Lee fails to disclose wherein the activating object includes at least one of a hand, a portion of a hand, a finger, or a portion of a finger. However, based on the rejection of Claim 58 and the rationale incorporated, Lyons discloses the wherein the activating object includes at least one of a hand, a portion of a hand, a finger, or a portion of a finger. (col. 1, lines 66-67; col. 2, lines 1-18; col 3, lines 21-23; col. 5, lines 1-26: User points with their finger)
As per dependent claim 61, Lee discloses the movement associated with the first mode and movement associated with the second mode are each associated with at least one of a left side of the activatable object, a right side of the activatable object, a bottom side of the activatable object, and a top side of the activatable object (figs. 2-4; 0029, 0033 and 0035).
As per dependent claim 62, Lee discloses detect a predetermined motion associated with at least one of the first or second activating object including at least one of a right side click, a left side click, a bottom side click, a top side click, a grasp of the activatable object, a gesture towards the activatable object, a gesture toward the activatable object from the left side, a gesture toward the activatable object from the right side, a pass through the activatable object, a scrolling motion, pointing at the activatable object, clicking on the activating object, double clicking the activatable object, performing a clockwise or counterclockwise gesture, grasping the activatable object with at least two fingers, a pinching gesture, a reverse pinching gesture, or sliding the activatable object (0033; claim 4).
As per dependent claim 66, Lee discloses wherein the movement associated with the first mode and movement associated with the second mode include at least one of pointing at the activatable object, clicking on the activatable object, double clicking the activatable object, grasping the activatable object, gesturing towards the activatable object, performing a clockwise or counterclockwise gesture, grasping the activatable object with a plurality of fingers, or sliding the activatable object (0033: motion signal in a left/right direction causing a rotation; 0037). 
As per dependent claim 67, Lee discloses wherein the activatable object includes at least one of a virtual button or a region in an image or a video. (FIG 5, 0045 discloses the display of a 3D cube comprising the text "Music 7". This cube is a part of multiple cubes and other GUI elements that make up a region within a displayed application/window. The displayed application/window is viewed as a image displayed on the screen. Thus, the cube (object) is a virtual 3D region within displayed image)
As per dependent claim 68, Lee fails to disclose detecting a voice command and select the first action and the second action, based, at least in part, on the voice command. However, based on the rejection of Claim 59 and the rationale incorporated, Lyons discloses a computing system for displaying on a screen a set of options that are selectable by a user standing in front of the screen pointing at a desired option and a camera of the system taking an image of the user while pointing (col. 1, lines 66-67; col. 2, lines 1-18; col. 4, lines 45-67; col. 5, lines 1-26).  In addition, Lyons discloses detecting a voice command and select the first action and the second action, based, at least in part, on the voice command.  (col. 5, lines 8-27: Lyons teaches the user may select an option in two stages; in a first stage the user may point at the desired option and in a second stage the user may confirm that is the desired option; the user may circle the desired option using gestures (finger), or the user may utter "that one" (speech input) while pointing to the desired option)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged, also this method is convenient for users who need to move and be away from the display screen while talking to other people while interacting with displayed objects.
As per dependent claim 70, based on the rejection of 59 and the rationale incorporated, Lyons detecting the activatable object based, at least in part, on eye movements of the user  (col. 5, lines 27-40: teaches the computing device having a video screen for displaying selectable options; calculating the position of a pointing hand using an image taken by a camera (fig. 5); and determining at which option the user is pointing by detecting the position of the eye of the user and the hand of the user)
As per dependent claim 71, Lee discloses adjusting the display of the virtual image as at least one of the first or second activating object moves closer to the activatable object (Lee: par. 0035).
As per dependent claim 72, based on the rejection of 59 and the rationale incorporated, Lyons discloses determining whether at least one of the first or second activating object is less than a predetermined distance from at least one of the activatable object or a display device associated with the activatable object (col. 7, lines 37-49; col. 8, lines 41-49).
As per dependent claim 73, based on the rejection of 59 and the rationale incorporated, Lyons discloses determining whether at least one of the first or second activating object is pointing at the activatable object and is less than a predetermined distance from the activatable object (col. 7, lines 37-49; col. 8, lines 41-49).
As per dependent claim 74, based on the rejection of 59 and the rationale incorporated, Lyons discloses determining whether the activating object is pointing at the activatable object and is less than a predetermined distance from a display device associated with the activatable object (col. 7, lines 37-49; col. 8, lines 41-49).
As per independent claims 77 and 86, Claims 77 and 86 recite similar limitations as in Claim 58 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 58 and the rationale incorporated, Lyons discloses a computing system for displaying on a screen a set of options that are selectable by a user standing in front of the screen performing a motion/pointing at a desired option and a camera of the system taking images of the user while performing a motion/pointing.  The camera records the user performing, using their finger, a circle around the desired option in order to select it/activate it. The Examiner provides the evidence, Tang, entered as extrinsic evidence, that discloses circles made have a direction in a clockwise motion or a counter clockwise motion (0041, 0046). Therefore, when a user uses their finger to perform a circle in Lyons, the user is performing a clockwise or counter clockwise motion to form a circle. Furthermore, the camera/system analyzes the circle made by the finger and its location and determining that the user was circle was around a desired option resulting an action being performed associated with that option.   (col. 1, line 66-col. 2, line 18; col. 4, line 45 - col. 5, line 1-26).
As per dependent claims 78-79, 82, Claims 78-79, 82 recite similar limitations as in Claim 62, 61, 71 and is rejected under similar rationale.
As per dependent claims 80-81, 83-84, Claims 80-81, 83-84 recite similar limitations as in 59, 68, 70, 72-74 and is rejected under similar rationale.

Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Lyons in further view of Klinghult et al (US 20090309616).
	As per dependent claim 63 and 64, the cited art fails to specifically disclose the at least one of the first or second activating object performing a scrolling motion, wherein the message or command includes a message or command to scroll the activatable object. However, Klinghult et al discloses scrolling through the contents being displayed, or through pages of a virtual book. Furthermore, Klinghult discloses the user may slide a finger across a portion of the display device while applying pressure to indicate the direction of scrolling, where the pressure being applied may determine how fast the displayed contents are scrolled. Thus, the scrolling is based on a speed of the performed scrolling motion (0063)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the cited art with Klinghult since it would have provided the benefit of providing more amount of control of a user can exercise through a touch screen (0002)

Claims 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Lyons in further view of Gordon et al (WO 2008132724)(Disclosed in IDS filed on 3/30/2020).
As per dependent claim 65, Lee discloses a sensing unit, a proximity unit and a motion sensing unit (fig. 1; par. 0031) but it does not specifically teach a processor configured to receive, from at least one image sensor, at least one image including a depiction of at least one of the first or second activating object associated with a user.  However, Lyons discloses a computing system for displaying on a screen a set of options that are selectable by a user standing in front of the screen pointing at a desired option and a camera of the system taking an image of the user while pointing (col. 1, lines 66-67; col. 2, lines 1-18; col. 4, lines 45-67; col. 5, lines 1-26).  Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged, also this method is convenient for users who need to move and be away from the display screen while talking to other people while interacting with displayed objects.
Furthermore, the cited art fails to analyze the image information to determine one or more series of one or more predetermined motions of at least one of the first or second activating object relative to the activatable object; and implement a first action associated with a first determined one or more series of one or more predetermined motions of the activating object and implement a second action associated with a second determined one or more series of one or more predetermined motions of the activating object. However, Gordon et al discloses determine an activating object located in a space in front of the display; analyze the image information to determine one or more series of one or more predetermined motions of the activating object relative to the activatable object; and implement a first action associated with a first determined one or more series of one or more predetermined motions of at least one of the first or second activating object and implement a second action associated with a second determined one or more series of one or more predetermined motions of at least one of the first or second activating object. (Page 16, lines 13-31: Determines/discloses that a ball is in front of the AS display. The user can poke the ball with his hand or swing at the ball with his hand. Thus, Gordon teaches a first action (poke) and a second action (swing). In order to perform these actions, the user must perform a motion or a series of motion. For example, to poke the user merely uses a finger and move the finger to move in order it poke. (FIG 5) To swing at a ball, the user must use that hand in a known swing and hit the virtual ball with their hand during the swing motion. (FIG 10) These are different motions for activating the ball. As a result of poking the ball, the ball would mostly likely move a small distance away from the finger. As a result of swinging the ball, the ball may disappear, pop out of sight, etc. due to the swinging motion would cause the ball to move in a greater distance than poking it. In order to display the results of a user poking the ball or swinging at the ball, it is implied that an analyzing of the image information had to occur before the ball changing its display coordinates in the 3D in order to have the ball changes its display coordinates in reaction to either hand action.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the cited art with Gordon since it would have provided the benefit of allowing for ease-of-use, quick response, and simplicity so necessary in interactive 3D environments. 

Claim 69 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Lyons in further view of Yasutake (US 5,729,249). (Discloses in IDS filed on 3/30/2020)
As per dependent claim 69, the cited art does not teach the first and second distinct sides are each associated with at least one of a light touch to the activatable object and a deep touch to the activatable object.  However, Yasutake discloses a touch sensitive input control device having controllers that incorporate multiple force/touch sensitive input elements to provide intuitive input (abstract; col. 3, lines 62-67; col. 4, lines 1-10).  Yasutake teaches a system having sensors for providing control of applications requiring six degrees-of-freedom input, wherein a user is enabled to manipulate an object or equipment, and the sensors differentiate light from strong pressures; and a different command is determined in response to detecting a light or strong pressure (col. 7, lines 10-31).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Lee/Lyons' method of interacting with displayed objects to include Yasutake’s teaching of utilizing sensors that distinguish between user inputs using different types of pressure because, as Yasutake says, the user is provided with a controller that is easy to use and intuitive and flexible in its ability to manipulate objects, and the user is allowed to use multiple finger touch to point or move a controlled object in a precise manner.
As per dependent claim 87, Claim 87 recite similar limitations as in Claims 69 and is rejected under similar rationale.

Claims 75-76, 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al in further view of Lyons in further view of Hillis et al (US 2008/0013793 A1)(Discloses in IDS filed on 3/30/2020)
As per dependent claim 75, Lee discloses a motion sensing unit that generates a sensing signal for rotation of the computing device (par. 0031).  In addition, based on the rejection of Claim 58 and the rationale incorporated, In addition, Lyons discloses analyzing an image and determining the position of a pointing hand of the user in the 3D space of the system, and executing an action corresponding to an option pointed by the user (col. 5, lines 28-49); and activating an object that is at a predetermined distance from the user (col. 7, lines 37-49; col. 8, lines 41-49). However, the cited art does not specifically disclose determining whether at least one of the first or second activating object is performing a predetermined gesture and is less than a predetermined distance from the activatable object.  However, Hillis discloses a gesture recognition simulation system having a simulation application controller configured to match a given input gesture with a predefined action associated with a functional component (0004 and 0017).  Hillis teaches an object library that could contain gesture information data for each gesture that corresponds to each of the predefined actions for each of the functional components of the simulated object ( 0027).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the cited art with Hillis’ teaching of determining predefined actions based on predefined input gestures because it simply facilitates user selection of and interaction with displayed objects in a 3D environment.
As per dependent claim 76, the cited art fails to specifically disclose determining whether the activating object is performing a predetermined gesture and is less than a predetermined distance from a display device associated with the activatable object. However, Lyons discloses determining whether at least one of the first or second activating object is performing a predetermined gesture and is less than a predetermined distance from a display device associated with the activatable object (Lyons: col. 7, lines 37-49; col. 8, lines 41-49;). Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify Lee's method of interacting with objects displayed in a 3D environment to include Lyons teaching of using image sensors or cameras to take images of the user to determine a selected object or a particular command because, as Lyons says, this invention is advantageous for a user who is not familiar with operating a computer, and the absence of an input device and other moving device makes the invention more attractive for application in public places since there is no risk that the device would be taken away or damaged. In addition, see Hillis: 0004, 0017 and 0027.
As per dependent claim 85, Claim 85 recite similar limitations as in Claims 75-76 and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 58, 77, and 86 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177